DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Group I, claims 18-29 and 31-32, in the reply filed on 31 March 2021 is acknowledged. 
Claims 29, 30 and 32 are withdrawn as being directed to a nonelected invention.
Claims 18-28 and 31 are presented for examination on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22, 25 and 27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 and 25 recites the limitation "the particles".  There is insufficient antecedent basis for this limitation in the claim.
Claim 27 is rendered vague and indefinite because it is unclear how this claim is meant to differ from claim 2. Does the claim require that the product of claim 2 be dried and then rehydrated? It should be reiterated that the claims are directed to a product regardless of how it is made. It is noted that “[E]ven though product-by-process claims In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 18, 23, 24, 25, 26, 27 and 31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 18, 23, 24, 25, 26, 27 and 31 are directed to a composition comprising natural products.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
               Effective January 7, 2019, subject matter eligibility determinations under 35 U.S.C. § 101 follow the procedure explained in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidance (Federal Register, Vol. 84, No.4, 50-57), which is found at: https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf.  Applicants are kindly asked to review this guidance as well as MPEP 2106.
Association for Molecular Pathology v. Myriad Genetics, Inc. (569 U.S. ___, 133 S. Ct. 2107, 2116, 106 USPQ2d 1972 (2013)) and Mayo Collaborative Services v. Prometheus Laboratories (566 U.S. ___, 132 S. Ct. 1289, 101 USPQ2d 1961 (2012)), Diamond v. Chakrabarty, 447 U.S. 303 (1980)) and Funk Brothers Seed Co. v. Kalo Inoculant Co. - 333 U.S. 127 (1948)). (inter alia). See eg. MPEP 2106.04(b)
The Supreme Court has explained that the judicial exceptions reflect the Court’s view that abstract ideas, laws of nature, and natural phenomena are "the basic tools of scientific and technological work", and are thus excluded from patentability because "monopolization of those tools through the grant of a patent might tend to impede innovation more than it would tend to promote it." Alice Corp., 134 S. Ct. at 2354, 110 USPQ2d at 1980 (quoting Myriad, 133 S. Ct. at 2116, 106 USPQ2d at 1978 and Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 (2012)). The Supreme Court’s concern that drives this "exclusionary principle" is pre-emption. Alice Corp., 134 S. Ct. at 2354, 110 USPQ2d at 1980. The Court has held that a claim may not preempt abstract ideas, laws of nature, or natural phenomena; i.e., one may not patent every "substantial practical application" of an abstract idea, law of nature, or natural phenomenon, even if the judicial exception is narrow. 
While preemption is the concern underlying the judicial exceptions, it is not a standalone test for determining eligibility. Rapid Litig. Mgmt. v. CellzDirect, Inc., 827 F.3d 1042, 1052, 119 USPQ2d 1370, 1376 (Fed. Cir. 2016). Instead, questions of preemption are inherent in and resolved by the two-part framework from Alice Corp. and Mayo (the Alice/Mayo test referred to by the Office as Steps 2A and 2B). It is necessary Alice/Mayo test, because while a preemptive claim may be ineligible, the absence of complete preemption does not demonstrate that a claim is eligible. 
Products of Nature: When a law of nature or natural phenomenon is claimed as a physical product, the courts have often referred to the exception as a "product of nature". Products of nature are considered to be an exception because they tie up the use of naturally occurring things, but they have been labeled as both laws of nature and natural phenomena. See Myriad 133 S. Ct. at 2116-17, 106 USPQ2d at 1979 (claims to isolated DNA held ineligible because they "claim naturally occurring phenomena" and are "squarely within the law of nature exception"); Funk Bros. Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 130, 76 USPQ 280, 281 (1948) (claims to bacterial mixtures held ineligible as "manifestations of laws of nature" and "phenomena of nature"). Step 2A of the Office’s eligibility analysis uses the terms "law of nature" and "natural phenomenon" as inclusive of "products of nature". 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

It is important to keep in mind that product of nature exceptions include both naturally occurring products and non-naturally occurring products that lack markedly different characteristics from any naturally occurring counterpart. Instead, the key to the eligibility of all non-naturally occurring products is whether they possess markedly different characteristics from its closest naturally occurring counterpart. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

When a claim recites a nature-based product limitation, examiners use the markedly different characteristics analysis discussed in MPEP § 2106.04(c) to evaluate the nature-based product limitation and determine the answer to Step 2A. Nature-based products, as used herein, include both eligible and ineligible products and merely refer to the types of products subject to the markedly different characteristics analysis used to identify product of nature exceptions. 
The Markedly Different Characteristics Analysis 
The markedly different characteristics analysis is part of Step 2A, because the courts use this analysis to identify product of nature exceptions. If the claim includes a nature-based product that has markedly different characteristics, then the claim does not recite a product of nature exception and is eligible. If the claim includes a nature-based product that does not exhibit markedly different characteristics from its closest naturally occurring counterpart in its natural state, then the claim is directed to a "product of nature" exception (Step 2A: YES), and requires further analysis in Step 2B to determine whether any additional elements in the claim add significantly more to the exception. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Nature-based Product Claim Analysis
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Where the claim is to a nature-based product by itself, the markedly different characteristics analysis should be applied to the entire product. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Where the claim is to a nature-based product produced by combining multiple components, the markedly different characteristics analysis should be applied to the resultant nature-based combination, rather than its component parts. Where the claim is to a nature-based product in combination with non-nature based elements, the markedly different characteristics analysis should be applied only to the nature-based product limitation. For a product-by-process claims, the analysis turns on whether the nature-based product in the claim has markedly different characteristics from its naturally occurring counterpart. 
The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state. Markedly different characteristics can be expressed as the product’s structure, function, and/or other properties, and are evaluated based on what is recited in the claim on a case-by-case basis. If the analysis indicates that a nature-based product limitation does not exhibit markedly different characteristics, then that limitation is a product of nature exception. If the analysis indicates that a nature-based product limitation does have markedly different characteristics, then that limitation is not a product of nature exception. 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
Because the markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state, the first step in the analysis is to select the appropriate counterpart(s) to the nature-based product.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
 When there are multiple counterparts to the nature-based product, the comparison should be made to the closest naturally occurring counterpart. When the nature-based product is a combination produced from multiple components, the closest counterpart may be the individual nature-based components of the combination. Because there is no counterpart mixture in nature, the closest counterparts to the claimed mixture are the individual components of the mixture, i.e., each naturally occurring species by itself. See, e.g., Funk Bros., 333 U.S. at 130, 76 USPQ at 281 (comparing claimed mixture of bacterial species to each species as it occurs in nature).
Markedly changed characteristics can include structural, functional, chemical changes. In order to show a marked difference, a characteristic must be changed as compared to nature, and cannot be an inherent or innate characteristic of the naturally occurring counterpart or an incidental change in a characteristic of the naturally occurring counterpart. Myriad, 133 S. Ct. at 2111, 106 USPQ2d at 1974-75. Thus, in order to be markedly different, applicant must have caused the claimed product to 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
If there is no change in any characteristic, the claimed product lacks markedly different characteristics, and is a product of nature exception. 

	The claims are directed to a composition comprising nature-based product(s)                        (i.e. whole mussel composition), which is not markedly different from its closest naturally-occurring counterpart because there is no indication that their combination or preparation has caused the nature-based product to have any characteristics that are markedly different from the closest naturally-occurring product and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The rationale for this determination is explained below:
Step 1: Determine if the claims are directed to one of the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: a process, machine, manufacture or composition of matter. YES, the claims are directed to a composition of matter, which is a statutory category within at least one of the four categories of patent eligible subject matter. 
Step 2A: PRONG ONE: Evaluate whether the claim recites a Judicial Exception
 (e.g., law of nature, natural phenomenon, or an abstract idea). YES, the claims are product claims reciting something that appears to be a nature-based product (i.e., whole mussel composition) which is not markedly different from the closest naturally-occurring counterpart (i.e., the individual nature-based products). 
Note: with respect to extracts of natural products such as plants/animals, the closest naturally-occurring counterpart is always the same compounds found in the extract, present in the non-isolated form in the source material. Extracts that are made 
  Ingredients recited in the claims are natural products that would occur naturally; thus, the claims involve the use of judicial exceptions. There is no indication in the record of any markedly different characteristics (either structural or functional) of the composition as broadly claimed.  For example, there is no evidence of record of a structural difference between the extract(s) in the claimed composition and that of their nature-based counterparts. [Note: the claims not included in the rejection are directed to a composition that is structurally markedly different, i.e., an emulsion].  Consequently, the claimed compositions are structurally the same as their closest naturally- occurring counterparts. 
Nor is there any difference in functional characteristics. To show a marked difference, the characteristic(s) must be changed as compared it closest natural-occurring counterpart. For example, and assertion of changed functionality must be accompanied with evidence of a comparison of the claimed composition with its closest naturally-occurring counterpart and should apply to the full scope of the claim. Furthermore, inherent or innate characteristics of the naturally occurring counterpart cannot show a marked difference. Likewise, differences in the characteristics that came about or were produced independently of any effort or influence by Applicant cannot show a marked difference. 
The recitation of specific amounts of the ingredients does not affect this analysis because it is well known and routine in the art to mix specific amounts of active Funk Brothers, which was held ineligible because each species of bacteria in the mixture (like each component in the instantly claimed mixture) continued to have “the same effect it always had”, i.e., it lacked markedly different characteristics. Funk Brothers Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 131 (1948), discussed in Myriad Genetics, 133 S. Ct. at 2117. While not discussed in the opinion, it is noted that several of the claims held ineligible in Funk Brothers recited specific amounts of the bacterial species in the mixture, e.g., claims 6, 7 and 13. Funk Brothers, 333 U.S. at 128 n.1.
Thus, there is no evidence of record to indicate that the claimed product is markedly different, structurally, chemically, functionally, than its closest naturally occurring counterpart. 
PRONG TWO: Evaluate whether the judicial exception is integrated into a practical application. The claims are directed to a composition, not its practical use such as a particular treatment or prophylaxis for a disease or medical condition.
Thus the cited claims are directed to a judicial exception to patentable subject matter.
Step 2b: Determine whether the claim directed to a judicial exception provides an inventive concept. For example, the claims may recite additional elements that amount to significantly more than the judicial exception. In the instant case, NO, the claims are directed to an extract composition without any other components that could add significantly more to the exception. No other specific limitations other than what is 
Thus, the claimed product is not eligible subject matter under current 35 USC 101 standards.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 18, 26 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lingens (EP1378243A1).
Lingens discloses compositions of green lipped mussel in the form of a dry or liquid mixture or an emulsion or suspension (see the abstract). Lingens further discloses that the compositions comprise a carbohydrate fraction (a hydrophilic phase) and a lipid .

Claim(s) 18, 19, 26 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marshall (WO2016/153363A1).
Marshall discloses water-soluble mussel extracts that are produced by enzymatic hydrolysis of mussel material (see the abstract). More specifically, Marshall discloses extracts of whole fresh mussel (see page 3, lines 16-17; page 2, line 33 - page 3, line 4). The whole mussel hydrolysate of Marshall comprises both lipids and the aqueous fraction i.e. the composition has at least two phases (see Example 2 and Table 1). The aqueous suspension of hydrolysed mussel material comprising lipid is freeze-dried before removal of the lipid (see page 10, lines 24-27) and where the mussel material has a low lipid content such as whole fresh mussel, the defatting step can be omitted (see page 10, lines 34-36). Therefore, aqueous suspensions comprising lipids and lipid and non-lipid extracts (when lipids are removed) are disclosed in Marshall. The compositions of Marshall are used in pharmaceutical, veterinary, nutraceutical and dietary supplement compositions (see page 15, lines 14-24).

(s) 18, 19  26 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Macrides et al. (WO2006/128244A1).
Macrides et al.  disclose the preparation of a lipid extract from mussel by enzymatic digestion of mussel tissue and recovery of the released fraction (see the abstract). Macrides et al. further disclose that the mussel tissue used may be fresh or frozen mussel tissue, either in shell or separated from the shell i.e. whole mussel is used (see page 4 and lines 12-13). Macrides et al. also exemplifies protease digestion of Perna Canaliculus in the shell to liquefy the mussel meat (see page 12, line 27 - page 13, line 3). The resulting liquid is then subject to further hydrolysis by lipase and the lipid fraction is recovered i.e. both lipid and non-lipid extracts are disclosed (see page 13, lines 5-15). The aqueous digestion still comprising the lipid is freeze-dried before solvent extraction of the lipid i.e. the lipid is dispersed in the aqueous phase (see page 13, lines 10-15). Macrides et al. further disclose that the compositions are for pharmaceutical or veterinary use or as food supplements (see page 3, lines 20-24). D3 further discloses emulsions where the lipid extract is suspended in an aqueous liquid (see page 7, lines 18-21).

Claim(s) 18,19, 26 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beulieu et al. (2013).
Beulieu et al. disclose hydrolysate compositions obtained by proteolytic hydrolysis of whole blue mussels (Mytilus edulis) (see the abstract). The article further discloses the recovery of an aqueous phase from the hydrolysate which comprises lipids and hydrophilic components such as minerals and amino acids (see page 979, .

Claim(s) 18, 26 and 31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Donaldson et al. (WO2007/086762A1).
Donaldson et al. disclose methods of preparing pasteurized protein rich liquid extract from a protein source by forming an aqueous liquid mixture or an aqueous slurry containing the protein source and hydrolyzing the protein source with an enzyme complex extracted from kiwifruit (see the abstract). Donaldson et al. further exemplifies the production of enzyme hydrolysates from whole New Zealand green lipped mussels in their shells using proactinase (see Example 4). Donaldson et al. further discloses that the hydrolysates comprise a fat or oil rich layer (i.e. a lipophilic phase) and a proteinacious aqueous layer (i.e. a hydrophilic or aqueous phase) and that these layers can further be separated from each other using rapid heating (i.e. lipid and non-lipid extracts are formed) (see page 10, lines 7-10). Donaldson et al. further disclose freeze drying the hydrolysate (see page 16, lines 16-17). The compositions of the refernence are used as food supplements (see page 10, lines 1-2).
Thus, the cited claims are deemed to be anticipated by the cited references, all of which are cited in the IDS filed by Applicant 9/11/2019.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 18-28 are rejected under 35 U.S.C. 103 as being unpatentable over Lingens (EP1378243A1).
Lingens is relied upon for the teachings described above.

Regarding claim 23, while Lingens does not disclose that the composition comprises at least 5% of lipid or lipophilic components and at least 75% hydrophilic components, these are features that would be arrived at routinely when optimizing the composition of Lingens and cannot contribute to an inventive step.
Regarding claims 24-25, Lingens teaches emulsions but does not disclose the use of natural components such as proteins functioning as emulsifiers, surfactants and co-surfactants located on the surface of particles or globules. However, such emulsifiers and surfactant! are well known alternatives in the art and cannot contribute to an inventive step.
Regarding claims 27 and 28, Lingens does not discloses that the dry composition can re-hydrate to form a liquid composition with the properties of claim 2 (i.e. multi-phasic composition) or that the composition has the characteristics of a self-emulsifying composition. However, these features relate merely to well-known design choices for emulsions and cannot contribute to an inventive step. Self-emulsifying .

Claims 18-28 are rejected under 35 U.S.C. 103 as being unpatentable over Marshall (WO2016/153363).
Marshall is relied upon for the teachings described above.
Regarding claims 20-22, Marshall does not disclose the specific configuration of the emulsion (i.e. the lipids located inside droplets or globules) and particle sizes within the claimed nanometre and micrometre ranges. However, these features relate merely to well known design choices for emulsions and cannot contribute to an inventive step. For example, lipids present as droplets or globules in a multiphasic system are well known alternatives in the art and reducing particles sizes to the nanometer and micrometer range is a well-known method of improving the bioavailability of colloidal compositions.
Regarding claim 23, Marshall teaches that lipids are present in the composition at 5wt% (see page 2, lines 28-29). While Marshall does not disclose that the hydrophilic components comprise at least 75% of the composition, this is a feature that would be arrived at routinely when optimizing the composition of Marshall and cannot contribute to an inventive step.
Regarding claims 24-25, Marshall teaches emulsions but does not disclose the use of natural components such as proteins functioning as emulsifiers, surfactants and co-surfactants located on the surface of particles or globules. However, such emulsifiers 
Regarding claims 27-28, Marshall does not disclose that the dry composition can re-hydrate to form a liquid composition with the properties of claim 2 (i.e. multi-phasic composition) or that the composition has the characteristics of a self-emulsifying composition. However, these features relate merely to well-known design choices for emulsions and cannot contribute to an inventive step. Self-emulsifying formulations are a well-known design choice in the art in particular for improving the oral bioavailability of compositions.

Claims 18-28 are rejected under 35 U.S.C. 103 as being unpatentable over Macrides et al. (WO2006/128244).
Macrides et al. is relied upon for the teachings described above.
Regarding claims 20-23, Macrides et al. do not disclose the specific configuration of the emulsion (i.e. the lipids located inside droplets or globules) and particle sizes within the claimed nanometer and micrometer ranges. However, these features relate merely to well-known design choices for emulsions and cannot contribute to an inventive step. For example, lipids present as droplets or globules in a multiphasic system are well known alternatives in the art and reducing particles sizes to the nano and micron range is a well-known method of improving the bioavailability of colloidal compositions.
Regarding claim 24, while Macrides et al. do not disclose that the composition comprises at least 5% of lipid or lipophilic components and at least 75% hydrophilic 
Regarding claims 24-25, Macrides et al. teach emulsions but does not disclose the use of natural components such as proteins functioning as emulsifiers, surfactants and co-surfactants located on the surface of particles or globules. However, such emulsifiers and surfactants are well known alternatives in the art and cannot contribute to an inventive step.
Regarding claims 27 and 28, Macrides et al. do not disclose that the dry composition can re-hydrate to form a liquid composition with the properties of claim 2 (i.e. multi-phasic composition) or that the composition has the characteristics of a self-emulsifying composition. However, these features relate merely to well-known design choices for emulsions and cannot contribute to an inventive step. Self-emulsifying formulations are a well-known design choice in the art in particular for improving the oral bioavailability of compositions.

Claims 18-28 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Beaulieu et al. (2013).
Beulieu et al. is relied upon for the teachings described above.
Regarding claims 20-22, Beaulieu et al. do not disclose an emulsion with the claimed configuration (i.e. the lipids located inside droplets or globules) and particle sizes within the claimed ranges. However, such emulsions relate merely to well-known design choices and cannot contribute to an inventive step. For example, configurations such as oil in water emulsions are well known alternatives in the art for stabilizing 
Regarding claim 23, Beulieu et al. teach the aqueous phase comprises 4.6% lipids, 57.8% protein (some of which are hydrophilic) and 21.5% minerals (many of which are hydrophilic) (see page 979, paragraph 4). It is considered a person skilled in the art would arrive at a composition comprising at least 5% of lipid or lipophilic components and at least 75% hydrophilic components routinely when optimizing the composition of the reference. Therefore, the claimed concentrations cannot contribute to an inventive step.
Regarding claims 24 and 25, Beulieu et al. do not disclose the use of natural components such as proteins functioning as emulsifiers, surfactants and co-surfactants located on the surface of particles or globules. However, such emulsifiers and surfactants are well known alternatives in the art and cannot contribute to an inventive step.
Regarding claims 27 and 28, Beaulieu et al. do not disclose that the dry composition can re-hydrate to form a liquid composition with the properties of claim 2 (i.e. multi-phasic composition) or that the composition has the characteristics of a self-emulsifying composition. However, these features relate merely to well-known design choices for emulsions and cannot contribute to an inventive step. Self-emulsifying 
Regarding claim 31, Beulieu et al. do not disclose dietary supplement nutraceutical compositions, veterinary compositions or pharmaceutical compositions. However the reference does teach that enzymatic hydrolysis of Mytilus edulis by-products have potential health benefits and promising applications as active ingredients for functional foods or nutraceutical and pharmaceutical products. The reference also acknowledges mussels have high nutritive potential as a source of protein, vitamin C, iron, zinc and omega-3 (see page 986, paragraph 3). Given this teaching, it would be obvious for the person skilled in the art to incorporate the mussel extracts of Beaulieu et al. into pharmaceutical and nutraceutical compositions with a reasonable expectation of producing effective compositions.

Claims 18-28 are rejected under 35 U.S.C. 103 as being unpatentable over Donaldson et al. (WO2007/086762).
Donaldson et al. is relied upon for the teachings described above.
Regarding claims 19-22, Donaldson et al. do not disclose an emulsion with the claimed configuration (i.e. the lipids dispersed in the aqueous phase and located inside droplets or globules) and particle sizes within the nano and micro ranges. However, such emulsions relate merely to well-known design choices and cannot contribute to an inventive step. For example, configurations such as oil in water emulsions are well known alternatives in the art for stabilizing multiphasic compositions and reducing 
Regarding claim 23, while Donaldson et al. do not disclose that the composition comprises at least 5% of lipid or lipophilic components and at least 75% hydrophilic components, these are features that would be arrived at routinely when optimizing the composition of Donaldson et al. and cannot contribute to an inventive step.
Regarding claims 24 and 25, Donaldson et al. do not disclose the use of natural components such as proteins functioning as emulsifiers, surfactants and co-surfactants located on the surface of particles or globules. However, such emulsifiers and surfactants are well known alternatives in the art and cannot contribute to an inventive step.
Regarding claims 27 and 28, Donaldson et al. do not disclose that the dry composition can re-hydrate to form a liquid composition with the properties of claim 2 (i.e. multi-phasic composition) or that the composition has the characteristics of a self-emulsifying composition. However, these features relate merely to well-known design choices for emulsions and cannot contribute to an inventive step. Self-emulsifying formulations are a well-known design choice in the art in particular for improving the oral bioavailability of compositions.
Therefore it would have been obvious to one of ordinary skill in the art at the time the claimed invention was made based upon the teaching of the references to prepare the claimed mussel composition.   In KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007), the Supreme Court emphasized a flexible approach to the obviousness question, stating that the analysis under 35 U.S.C. § 103 "need not seek out precise teachings directed . See Philips v. Google & Microsoft 2020
	The adjustment of particular conventional working conditions (e.g., putting the composition into commonly-employed forms for administration, such as emulsions or adjusting relative proportions of ingredients to optimized efficacy, bioavailability, etc.) is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. See e.g., MPEP 2144.05.

prima facie obvious to one of skill in the art at the time the invention was made, as evidence by the references, especially in the absence of evidence to the contrary.



Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL G FIEBIG whose telephone number is (571)270-5366.  The examiner can normally be reached on M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 5712720775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/RUSSELL G FIEBIG/Examiner, Art Unit 1655